— Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered July 3, 1991, convicting him of manslaughter in the first degree, robbery in the first degree, and burglary in the first degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
We have reviewed the record and agree with the defendant’s assigned counsel that there are no nonfrivolous issues which could be raised on appeal. Counsel’s application for leave to withdraw is granted (see, Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf., People v Gonzalez, 47 NY2d 606).
Appellate review of the issues raised by the defendant in his supplemental pro se brief was effectively waived by him as part of his plea bargain. Accordingly, the judgment of conviction is affirmed (see, People v Callahan, 80 NY2d 273; People v Seaberg, 74 NY2d 1). Bracken, J. P., Lawrence, Miller, Copertino and Santucci, JJ., concur.